 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL L. OVERTON,                                No. 2:18-cv-2997-JAM-EFB P
12                        Plaintiff,
13            v.                                         ORDER
14    WARDEN,
15                        Defendant.
16

17          On April 17, 2019, this civil rights case was closed after plaintiff failed to either pay the

18   filing fee or request leave to proceed in forma pauperis and judgment was duly entered. ECF

19   Nos. 7 & 8. On July 8, 2019, plaintiff filed a document styled “Written Objections.” ECF No. 9.

20   The court takes no action on plaintiff’s filing as this case is now closed. Plaintiff is hereby

21   informed that the court will not respond to future filings in this action that are not authorized by

22   the Federal Rules of Civil Procedure or the Federal Rules of Appellate Procedure.

23          So ordered.

24   Dated: July 10, 2019.

25

26

27

28
